internal_revenue_service department of the treasury washington dc contact person s i n telephone number in reference to date apr employer_identification_number key district legend m n dear applicant this letter is in reply to the letter from your authorized representative dated june with respect to whether a certain amount would be excluded from m's income by reason of sec_512 of the internal_revenue_code as described below in which m requested a ruling m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 m owns and has owned since shortly after its of the code an formation all of the issued and outstanding_stock of n insurance_company located outside of the united_states n engaged in any trade_or_business in the united_states and as a consequence does not file any united_states income_tax returns is not since its formation n has been engaged in the trade_or_business of reinsuring workers compensation insurance written by a certain insurance_company for the member agencies of m would be subject_to tax under subchapter_l of the code if a domestic_corporation such term is defined in sec_957 of the code n has been a controlled_foreign_corporation as defined in sec_957 and sec_953 since shortly after its formation income of n since its formation has constituted insurance_income within the meaning of sec_953 as m is a united_states_person as and n it were all of the m intends to cause n to make the election to be treated as a domestic_corporation as provided in sec_953 of the code effective date it sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as thus business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its activities should be directed to the improvement of a chamber of commerce or board_of trade is an organization of the it sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_512 of the code provides that one of the modifications referred to be excluded from the term unrelated_business_taxable_income all dividends and interest is that there shall in sec_512 sec_512 a of the code provides in general that notwithstanding sec_512 any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent the amount so included is attributable to insurance_income as defined in sec_953 which if derived directly by the organization would be treated as gross_income from an unrelated_trade_or_business sec_367 of the code and the regulations thereunder provide in general that in the case of exchange such as a sec_354 exchange where the stock of a foreign_corporation is exchanged by a u_s_person the foreign_corporation will be treated as recognition provision will apply to the extent provided in the regulations a corporation and the non- a non-recognition e r t e g s t n a b t a a t b a s sec_951 of the code provides in relevant part in general if a foreign_corporation is a controlled that foreign_corporation every person who is shareholder of such corporation and who owns stock in such corporation on the last day corporation is his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends his pro_rata share of the corporation’s subpart_f_income for such year a controlled_foreign_corporation shall include in in such year on which such a united_states sec_953 of the code provides in relevant part in general if a foreign_corporation is that a controlled_foreign_corporation and such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty then for purposes of this title such corporation shall be treated as a domestic_corporation sec_953 of the code provides that for purposes of sec_367 any foreign_corporation making an election under sec_953 shall be treated as transferring as of the ist date of the lst taxable_year to which such election applies all of its assets to a domestic_corporation in connection with an exchange to which sec_354 applies with an exception for pre- earnings and profit if n makes the election under sec_953 of the code to be treated as a domestic_corporation n will be treated for federal_income_tax purposes as transferring all of its assets to a domestic_corporation in connection with a sec_354 exchange under the sec_367 regulations m will be required to include in gross_income the sec_1248 amount with respect to earnings_and_profits accumulated in taxable years beginning on or after january the sec_354 exchange to the extent the fair_market_value of the stock exchanged exceeds its adjusted_basis see section b -7 c the sec_1248 amount attributable to the n stock will be treated as a dividend taxable under sec_301 attributable to the n stock exchanged in i of the regulations see section b -3 b thus any inclusion in gross_income by reason of the domestic election under sec_953 is attributable to the application of sec_367 rather than sec_951 a since the application of sec_512 depends upon income described in sec_951 only this case it will not apply to m in accordingly based on the facts and circumstances as stated above we rule that if n makes the election described in section d of the code the amount if any required to he included in income by m pursuant to sec_367 will not be included by m as an item_of_gross_income in computing its unrelated_business_taxable_income by reason of sec_512 a a dividend and excluded from m’s income by reason of sec_512 and therefore such amount would be considered as this ruling is based on the understanding that there will be no material changes in the facts upon which it any such change should be reported to the ohio ep eo key district_office federal_income_tax status this ruling should be kept in your permanent records the ohio ep eo key district_office because it could help resolve questions concerning your a copy of this ruling is being forwarded to is based except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours gage mexous qaace marcus s owens director exempt_organizations division
